NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-1425

                                  CORUS STAAL BV,

                                                      Plaintiff-Appellant,

                                           v.

                UNITED STATES and DEPARTMENT OF COMMERCE,

                                                      Defendants-Appellees,

                                          and

                       UNITED STATES STEEL CORPORATION,

                                                      Defendant-Appellee,

                                          and

                             ARCELORMITTAL USA INC.,

                                                      Defendant.

         Richard O. Cunningham, Steptoe & Johnson LLP, of Washington, DC, argued
for plaintiff-appellant. With him on the brief were Joel D. Kaufman, Alice A. Kipel, and
Jamie B. Beaber.

       Claudia Burke, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendants-appellees United States, et al. With her on the brief were Tony West,
Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M. McCarthy,
Assistant Director. Of counsel on the brief was Sapna Sharma, Attorney, Office of the
Chief Counsel for Import Administration, United States Department of Commerce, of
Washington, DC.

       Ellen J. Schneider, Skadden Arps, Slate, Meagher & Flom LLP, of Washington,
DC, argued for defendant-appellee United States Steel Corporation. On the brief were
Robert E. Lighthizer, Jeffrey D. Gerrish and Luke A. Meisner. Of counsel was James C.
Hecht.

Appealed from: United States Court of International Trade

Judge Judith M. Barzilay
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-1425

                                 CORUS STAAL BV,

                                                      Plaintiff-Appellant,

                                           v.

               UNITED STATES and DEPARTMENT OF COMMERCE,

                                                      Defendants-Appellees,

                                          and

                      UNITED STATES STEEL CORPORATION,

                                                      Defendant-Appellee,

                                          and

                            ARCELORMITTAL USA INC.,

                                                      Defendant.



                                   Judgment
ON APPEAL from the         United States Court of International Trade

in CASE NO(S).             07-00221

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (PROST and MOORE, Circuit Judges, and GUILFORD, District
Judge*).


                           AFFIRMED. See Fed. Cir. R. 36.



      * Honorable Andrew J. Guilford, District Judge, United Sates District Court for
the Central District of California, sitting by designation.
                      ENTERED BY ORDER OF THE COURT




DATED April 8, 2010    /s/ Jan Horbaly
                      Jan Horbaly, Clerk